Citation Nr: 1435453	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's May 2011 VA Form 9, substantive appeal, he requested a Travel Board hearing; he failed to appear for such hearing scheduled in July 2014.  


FINDING OF FACT

Throughout, the Veteran's type 2 diabetes mellitus has required insulin and a restricted diet for management; it is not shown to have required regulation of activities; compensable complications other than peripheral neuropathy and erectile dysfunction are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.31, 4.7, 4.115b, 4.119, Diagnostic Codes (Codes) 7522, 7913 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  September 2010 and April 2012 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2009, March 2011, and May 2012.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  
Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's type 2 diabetes mellitus has been rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.  

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  
The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

August 2009 VA treatment records show that the Veteran was on restricted diet and oral hypoglycemics.  

On December 2009 VA general medical examination, the Veteran reported episodes of hypoglycemic reactions or ketoacidosis that required hospitalization more than 2 times per year and required visits to a diabetic care provider monthly or less often.  The examiner indicated that the Veteran's diabetes required oral hypoglycemics and a restricted diet, but not restriction from performing strenuous activities.  Diabetic complications found included microalbuminuria, peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction associated with diabetes.  The diabetes had no impact on his ability to work.   

A January 2010 VA Form 21-4192 indicates that the Veteran last worked on September 18, 2009.

A May 2010 Social Security Disability report indicates that the Veteran had peripheral neuropathy of the lower extremities and erectile dysfunction due to diabetes.  

In the December 2010 notice of disagreement, the Veteran (via his representative) asserted that his diabetes symptoms had increased, and included excessive bilateral leg pain, bilateral extremity peripheral neuropathy, and aids for mobility. 

October 2010 VA treatment records show treatment with insulin and restricted diet.  

On March 2011 VA general medical examination, the Veteran reported that he was started on insulin therapy about a year prior.  He denied hospitalization for diabetic-related complications and denied ketoacidosis or hypoglycemic reactions.  The diagnosis was type 2 diabetes mellitus, controlled with insulin.  The examiner noted that the Veteran had peripheral neuropathy of both upper and both lower extremities as a complication of diabetes mellitus. 

April 2012 VA treatment records show that the Veteran was seen at the emergency room for elevated blood sugar.

On May 2012 VA general medical examination, the examiner indicated that the Veteran's claims file and VA treatment records were reviewed.  The diagnosis was type 2 diabetes mellitus. The Veteran reported that he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month, and he denied any hospitalization for episodes of ketoacidosis or hypoglycemic reactions over the prior 12-month period.  The examiner indicated that the diabetes was managed by restricted diet and more than 1 insulin injection per day, but the Veteran did not require regulation of activities as part of medical management of the diabetes.  The examiner indicated that the Veteran had peripheral neuropathy as a complication of diabetes.  The diabetes had no impact on his ability to work.   

The Veteran's claim was received on August 18, 2010; therefore, the period for consideration is from August 2009 to the present.  See 38 C.F.R. § 3.400(o).  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim throughout the period for consideration.  VA examinations and treatment records show that the Veteran has required either oral hypoglycemics or insulin and a restricted diet for management of his diabetes mellitus throughout the appeal period.  However, the evidence does not show that the diabetes mellitus has required regulation of activities at any time during the appeal period.  He has not been "prescribed or advised to avoid strenuous occupational and recreational activities" as part of the medical management of his diabetes mellitus.  To the extent that the Veteran (via his representative) asserts that excessive bilateral leg pain, aid of appliances, and use of a cane and special shoes for mobility are the equivalent of "regulation of activites," the Board finds otherwise.  To meet the criteria for a 40 percent rating under Code 7913, the Veteran's diabetes mellitus must require regulation of activities.  If his care-provider has not advised him to avoid strenuous occupational and recreational activities, he has not met this criterion.  

The record does not reflect that any care-provider has instructed the Veteran to avoid strenuous activity.  The December 2009 and May 2012 VA examiners both indicated that he was not restricted in his ability to perform strenuous activities, and that he did not require regulation of activities as part of medical management of his diabetes mellitus.  As the examiners' opinions are based on a physical examination of the Veteran and a review of his medical records, the Board finds their opinions probative in this matter.  Because there is no competent evidence to the contrary, the Board finds them persuasive.  

Notably, the evidence does not show any compensable complications of diabetes (other than peripheral neuropathy and erectile dysfunction which are separately rated, and not at issue herein).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's diabetes mellitus symptoms and related impairment to the scheduler criteria for the ratings assigned for the  diabetes and its complications, , the Board finds that all symptoms and associated impairment shown are encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate.  There is nothing unusual or exceptional about the disability picture presented.  Consequently, referral of the claim for extraschedular consideration is not required.  

The Veteran has been awarded a total disability rating based on individual unemployability.  
The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected type 2 diabetes mellitus, and the benefit-of-the-doubt rule does not apply.  The claim must be denied.  


ORDER

The appeal seeking a rating in excess of 20 percent for type 2 diabetes mellitus is denied.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


